                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON




  UNITED STATES OF AMERICA,                           Case No. 3:19-cr-00059-SI

                                    Plaintiff,        ORDER GRANTING MOTION TO
                                                      REDUCE SENTENCE
                       v.

  MAYCOL FUENTES-SALINAS,

                                 Defendant.


SIMON, M., United States District Court Judge:

       This matter is before the Court after Defendant’s filing of a motion for compassionate relief

and upon the parties’ joint motion to reduce sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i).

Based on the filings to date and the agreement of the parties, and after full consideration of the

relevant factors under 18 U.S.C. § 3553(a), the Court finds that extraordinary and compelling

reasons warrant a reduction of defendant’s sentence to time served, to be followed by three years

of supervised release. The Court imposes the following special conditions of supervised release:

the defendant must reside at and participate in the program of a residential reentry center for six




Page 1 ORDER GRANTING MOTION TO REDUCE SENTENCE
months and participate in a drug-treatment program. He shall also participate in recommended

aftercare and mental health counseling as directed by his Probation Officer.

       Execution of this order will be delayed for ten days following entry of the amended

judgment and commitment order to allow for residential reentry center placement by the Bureau

of Prisons.

       The Court concludes that the defendant’s release pursuant to this order will not pose a

danger to any other person or the community, and that this sentence reduction is consistent with

currently applicable U.S. Sentencing Commission policy statements. The Court therefore

GRANTS the Joint Motion to Reduce Sentence.

       IT IS HEREBY ORDERED that Defendant shall be released no sooner than ten days after

entry of the amended judgment and commitment order, for travel to the Northwest Regional

Reentry Center in Portland, Oregon.

       IT IS FURTHER ORDERED that an amended judgment and commitment order shall be

prepared and entered forthwith in accordance with this decision.

       Dated this 3rd_ day of May 2021.


                                             /s/ Michael H. Simon
                                             Hon. Michael H. Simon
                                             Judge, United States District Court
Submitted by:

s/ Thomas J. Hester
Thomas J. Hester
Assistant Federal Public Defender

s/ Amy Potter
Amy Potter
Assistant U.S. Attorney



Page 2 ORDER GRANTING MOTION TO REDUCE SENTENCE
